     Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 1 of 37




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

FORUM US, INC.                   §
                                 §
     Plaintiff,                  §
                                 §
                                 §
v.                               §       CIVIL ACTION NO. 6:20-cv-00150-ADA
                                 §
ODESSA SEPARATOR, INC.           §
                                 §       JURY TRIAL DEMANDED
            Defendant.           §
                                 §


                       PLAINTIFF FORUM US, INC.’S
                   OPENING CLAIM CONSTRUCTION BRIEF




                                     i
            Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 2 of 37




                                                    TABLE OF CONTENTS

I.     Introduction................................................................................................................................... 1
II.    Forum’s Revolutionary and Patented SandGuard™ Technology ...................................... 2
       A.          The Problem: Sand Plugging .....................................................................................2
       B.          The Solution: The Patents..........................................................................................4
                   1.          Overview of Structure ...................................................................................4
                   2.          Overview of Operation ..................................................................................6
III.   Litigation History of the Patents ................................................................................................ 8
       A.          The 2016 Patent Suit .................................................................................................8
       B.          The 2018 Patent Suit .................................................................................................8
IV.    Arguments and Authority ........................................................................................................... 9
       A.          first flow path / second flow path (All Patents, passim)..............................................9
       B.          [first/second] flow path between the upper opening and the lower opening in
                   the body (‘435 Patent, Cl. 1; ‘151 Patent, Cls. 1, 24) ................................................12
       C.          [first /second] flow region (‘152 Patent, Cl. 25; ‘571 Patent, Cls. 27, 45, 50,
                   52) ..........................................................................................................................14
       D.          flow diverter (All Patents, passim)...........................................................................16
       E.          a flow diverter arranged to direct downward flow through the body towards
                   the second flow path and away from the first flow path (‘435 Patent, Cl. 1) .............19
       F.          diverting / divert / been diverted (‘151 Patent, Cls. 34, 37; ‘152 Patent, Cl. 29) ........20
       G.          directing downward flow of fluid and/or entrained solids to a second flow
                   path in the body (‘435 Patent, Cl. 18) ......................................................................22
       H.          wall of the tubular (‘571 Patent, Cl. 27) / an inner tubular wall separating the
                   first flow region from the second flow region (‘571 Patent, Cl. 50) ..........................23
       I.          at least one further vent in an upper half of the inner tubular (‘152 Patent, Cl.
                   29) ..........................................................................................................................24
       J.          relieve back pressure (‘152 Patent, Cls. 3, 22)..........................................................25
       K.          if fluid cannot flow (‘152 Patent, Cls. 2, 4, 21, 24, 27, 28; ‘571 Patent, Cls. 2,
                   4, 15, 17) .................................................................................................................26
       L.          the filter comprises one or more vents (‘151 Patent, Cl. 25) .....................................27
       M.          the first passageway positioned adjacent a first end of the wall and the second
                   passageway positioned adjacent an end opposite of the first end (‘571 Patent,
                   Cls. 4, 17)................................................................................................................29
V.     Conclusion ................................................................................................................................... 30




                                                                        ii
             Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 3 of 37




                                                TABLE OF AUTHORITIES

Cases

Curtiss-Wright Flow Control Corp. v. Velan, Inc.,
   438 F.3d 1374 (Fed. Cir. 2006)..........................................................................................18, 22

Digital-Vending Servs. Int’l, LLC v. Univ. of Phoenix, Inc.,
   672 F.3d 1270 (Fed. Cir. 2012)................................................................................................18

DSW, Inc. v. Shoe Pavilion, Inc.,
  537 F.3d 1342 (Fed. Cir. 2008)................................................................................................21

Epcon Gas Sys. Inc. v. Bauer Compressors, Inc.,
   279 F.3d 1022 (Fed. Cir. 2020)................................................................................................21

Forum US, Inc. v. Progevity Oilfield Systems, LLC,
   No. 4:18-cv-4094, Dkt. 1 (S.D. Tex. 2018) ...............................................................................9

IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
   430 F.3d 1377 (Fed. Cir. 2005)................................................................................................22

K-2 Corp. v. Salomon S.A.,
   191 F.3d 1356 (Fed. Cir. 1999)................................................................................................10

Multilift Wellbore Tech. v. ESP Completion Techs., LLC,
   No. H-17-2611, 2018 U.S. Dist. LEXIS 25630, 2018 WL 925062 (S.D. Tex.
   Feb. 16, 2018) ............................................................................................................................8

Phil-Insul Corp. v. Airlite Plastics Co.,
   854 F.3d 1344 (Fed. Cir. 2017)................................................................................................16

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)................................................................................................21

Polycom, Inc. v. Codian Ltd.,
   2007 U.S. Dist. LEXIS 97892 (E.D. Tex. Oct. 19, 2007) .......................................................21

Retractable Techs., Inc. v. Becton, Dickinson & Co.,
   653 F.3d 1296 (Fed. Cir. 2011)................................................................................................11

Superguide Corp. v. DirecTV Enterprises, Inc.,
   358 F.3d 870 (Fed. Cir. 2004)..................................................................................................21

United States Surgical Corp. v. Ethicon, Inc.,
   103 F.3d 1554 (Fed. Cir. 1997)................................................................................................10



                                                                     iii
            Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 4 of 37




Vitronics Corp. v. Conceptronic Inc.,
    90 F.3d 1576 (Fed. Cir. 1996)..................................................................................................14

Woodrow Woods & Marine Exhaust Sys., Inc. v. Deangelo Marine Exhaust, Inc.,
  692 F.3d 1272 (Fed. Cir. 2012)................................................................................................21




                                                                 iv
 Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 5 of 37




                              EXHIBIT LIST

No.                                    Description
 1    U.S. Patent No. 9,441,435 (“the ’435 patent”)
 2    U.S. Patent No. 10,132,151 (“the ’151 patent”)
 3    U.S. Patent No. 10,132,152 (“the ’152 patent”)
 4    U.S. Patent No. 10,584,571 (“the ’571 patent”)
      Jet Pumps Improve Bakken Shale Economics, Hart Energy
5     (July 1, 2017)
      Memorandum and Opinion; Multilift Wellbore Tech. v. ESP Completion
      Techs., LLC, No. H-17-2611, 2018 U.S. Dist. LEXIS 25630, 2018 WL
6     925062 (S.D. Tex. Feb. 16, 2018)
      Final Injunction, Forum US, Inc. v. Progevity Oilfield Systems, LLC, No.
 7    4:18-cv-4094, Dkt. 16 (S.D. Tex. January 7, 2019).
 8    Dictionary Definitions for “path”
 9    Dictionary Definitions for “between”
10    Dictionary Definitions for “flow region”
      Excerpts from Transcript for Deposition of Dr. Gary Wooley, taken on May
11    18, 2017 (“Wooley Depo”)
      Excerpts from Transcript for Motion Hearing Held on July 24, 2017 before
12    the Honorable Roy S. Payne, United States Magistrate Judge (“Hearing Tr.”)
13    U.S. Patent No. 6,056,053
14    U.S. Patent Publication No. 2011/0024119
15    U.S. Patent No. 8,997,870
16    Odessa Separator, Inc.'s First Revised Extrinsic Evidence
17    Dictionary Definitions for “divert”
18    Dictionary Definitions for “directing”
19    Dictionary Definitions for “wall”
20    Dictionary Definitions for “solid”
21    Dictionary Definitions for “mechanical”
22    Dictionary Definitions for “backpressure”
23    Dictionary Definitions for “vent”
24    Dictionary Definitions for “filter”
25    Dictionary Definitions for “adjacent”
26    Dictionary Definitions for “adjoining”




                                     v
            Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 6 of 37




      I.           Introduction

           The Patents1 are directed toward a revolutionary oil and gas technology that solves the decades

old problem of sand plugging a downhole pump after pump shutdown and causing the pump to fail.

This technology saves oil and gas companies hundreds of thousands of dollars in remedial costs for

each failed pump. Forum’s SandGuard™ product encompasses this patented technology and has made

Forum a leader in sand protection technology. Imitation may be the greatest form of flattery, but the

Defendant is the third company in less than three years to copy this technology. The first infringer was

forced to stop selling its copied tool after Judge Rosenthal issued a claim construction ruling that

foreclosed several (unreasonable) noninfringement positions. The second infringer was permanently

enjoined by Judge Hughes.

           Defendant is following a familiar but failed playbook, including embracing some of the same

claim construction positions rejected by Judge Rosenthal. Defendant proposes 16 claim constructions.

These proposals attempt to narrowly rewrite the plain claim language or rely on supposed

“indefiniteness” in an effort to create non-infringement positions. However, all the disputed terms and

phrases have plain and ordinary meanings that are evident to one of ordinary skill in the art. Nearly all

consist of remarkably common words (e.g., “flow path”) that the jury will easily understand. For these

reasons, Forum has proposed constructions that do not alter the plain and ordinary meaning, but instead

offer additional words to reinforce those meanings and preclude Defendant from offering conflicting

and incorrect meanings to the jury.




1
    Collectively, U.S. Patents 9,441,435 (Ex. 1); 10,132,151 (Ex. 2); 10,132,152 (Ex. 3); and 10,584,571 (Ex. 4).


                                                         1
           Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 7 of 37




    II.          Forum’s Revolutionary and Patented SandGuard™ Technology2

          With the increased use of sand in fracking operations and the production of oil in sandy

formations, there is a greater amount of entrained sand in fluids pumped from wells. This creates a

variety of problems for well operators, including the problem of sand plugging the well and damaging

the pump upon pump shutdown and restart. The tool described in the Patents3 is the best way to deal

with this problem. This patented technology is embodied in Forum’s SandGuard™ product, which has

been wildly successful since market entry several years ago.

          A.     The Problem: Sand Plugging

          The problem of sand plugging often occurs in the context of shale wells, which are typically

drilled between 6,000 and 10,000 feet deep. Shale wells are primary candidates for multi-zone

fracking, which involves injecting a “fracking fluid” into multiple sections of an oil well to create

cracks or fractures in the formation. The fracking fluids contain a significant amount of sand and other

solid particles called “proppant.” The proppant quite literally “props” the formation cracks open and

makes it easier for the production fluid to escape the formation. While proppant is necessary for any

shale well, it can create major production problems downhole.

          To get the production fluid out of the well, a downhole pump called an electrical submersible

pump (“ESP”) is commonly used. The pump is located up to 10,000 vertical feet (or nearly 2 miles)

deep in the production tubing of a well. As shown in Figure A below, during normal operation the

pump is able to generate a significant amount of pressure to drive production fluid (including entrained



2
  Forum will be submitting an animated technology to the Court, which Forum believes will aid
considerably in understanding the patented technology and which further complements the explanation
below.
3
  The ’435 Patent was the first Patent-in-Suit to issue. The remaining Patents are direct or indirect continuations
of the ‘435 Patent, so the Patents have identical substantive disclosures. For purposes of this brief, citation is
only made to the specification of the ‘151 Patent, but it should be appreciated that identical disclosures are found
in the specification of the other Patents as well.
                                                         2
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 8 of 37




sand) out of a well. In a perfect world, the pump would never shut down and continuously produce

fluid until the well runs dry. In the real world, a pump will necessarily shut down for any number of

reasons, such as power failures and required maintenance.




            FIG. A                          FIG. B                          FIG. C
        (Normal Pumping)                 (Pump Shutdown)                 (Pump Restart)

        Turning to Figure B, when the pump shuts down the miles’ worth of fluid and entrained sand

above the pump begins to flow downwardly by gravity towards the pump until the fluid level

equalizes.4 The sand in the static (or non-flowing) fluid will continue to flow downward by gravity

through the stationary column of fluid until it settles on top of the ESP and forms a plug.

        As shown in Figure C, when the pump restarts, it must clear the sand plug before it can produce

any fluid. However, the sand plug substantially or entirely restricts the ability of fluid to flow through

the production tubing, which creates enormous back pressure on the pump. This results in the pump

enduring significant strain when trying to push the plug upward. Additionally, because the pump is

plugged internally with sand, the attempted restart will cause significant grinding and erosional wear

to the internal pump components. These conditions will either greatly reduce the pump’s lifespan or

cause the pump to fail entirely. When one pump fails, the expense can be enormous and, in some cases,


4
 “Equalization” refers to the point where the fluid in the production tubing has finished falling by gravity
and is fully at rest.


                                                     3
           Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 9 of 37




results in over $300,000 in remedial costs. Ex. 5 at 2.

          The Patents describe this problem and explain that pump shutdown can cause the pump to

become plugged with sand, ultimately resulting in destruction of the pump itself. Ex. 2 at 1:30-55.

Replacing the pump “is an expensive and time-consuming operation.” Id. at 1:55-56.

          B.      The Solution: The Patents

          The Patents disclose downhole tools for directing downward flowing solids particles (e.g., frac

sand) away from a pump and self-cleaning the solids upon pump restart. This ingenious solution

ensures that solids cannot plug the pump, while allowing for an unlimited number of pump shutdowns

vis-à-vis the self-cleaning ability of the tool. One example of such a tool is shown in Figures 1A to 1C,

which depict the three different stages of operation.

            1.         Overview of Structure

          As the specification explains, the body 12 “defines a throughbore 20 between an

upper opening 22 and a lower opening 24.” Id. at 5:53-54. In other words, all of the space

from the lower opening 24 to the upper opening 22 is referred to as the throughbore 20 as

shown on the right. Id. at 6:23-25 (“[F]luids … flow upwards through the throughbore (as

depicted by the arrows), entering the lower opening 24 and leaving the upper opening

22.”).5 This space collectively provides a bore in the apparatus through which the upward

and downward flowing fluids and entrained solids may flow. The throughbore is divided

into structural flow regions or flow paths as discussed below.

          In reference to a further annotated version of Figure 1A (right below), the specification explains

that: “The inner tubular 26 divides the throughbore 20 into a first flow region 28a on the inside of



5
    Colored text corresponding to the color annotations to Figures 1A to 1C have been provided to help
identify the relevant structures in the tool.

                                                      4
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 10 of 37




the tubular and a second flow region 28b in an annular space 30 between the inner

wall of the housing 16 and the inner tubular 26.” Id. at 6:2-5. The specification also

refers to element 28a as a “first flow path” and element 28b as a “second flow path.”

Ex. 1 at Abstract (“First (28a) and second (28b) flow paths are provided….”); Id. at

10:11-16 (“first flow path 28a and the second flow path 28b”). In other words, element

28a refers to both a first flow [region / path] and element 28b refers to both a second

flow [region / path]. Thus, the lower throughbore leads into the inner tube 26, which

divides the throughbore into a first flow [region / path] 28a and second flow [region /

path] 28b, both of which end when they meet the upper throughbore.

        The inner tubular 26 has vents 33,6 which allow for direct fluid communication between the

first flow [region / path] 28a and second flow [region / path] 28b. Ex. 2 at 6:55-67. A mesh filter 31

over the vents 33 is optional (Id. at 6:8-11), as the Patents teach that the vents 33 alone may filter sand

by virtue of their “shape and/or size.” Id. at 3:31-33. The top of the inner tubular 26 also has a flow

diverter in the form of a valve 34, which has a valve member 38 that opens and closes the valve to

obstruct downward flow into the first flow [region / path]. Id. at 6:12-17. While the flow diverter 34 in

this embodiment includes a valve, the patent teaches that the use of a flow diverter in the form of a

valve is merely optional. Id. at 2:66. (“Preferably, the flow diverter comprises a valve.”). Clearly, other

types of flow diverters known in the art are envisioned.


6
  In the ‘435 Patent, Figures 1A to 1C do not illustrate vents in the inner tubular 26, even though those vents
are discussed in detail in the specification. See e.g., Ex. 1 at 1:4-5 (“The first and second flow paths may
be in fluid communication via one or more vents.”); 6:9-12 (“The inner tubular 26 is vented such that the
first flow region 28a and the second flow region 28b are in fluid communication.”); 6:33-35 (“The fluids
also enter the second flow region 28b through vents in the inner tubular 26…”). The vents 33 were included
in Figure 1 via an amendment during prosecution of the ‘151 Patent, and they are depicted in Figure 1 of
the ‘152 and ‘571 Patents as well. These vent depictions 33 are clearly not “new matter” as Defendant
alleges, because they are fully supported by the specification of the ‘435 Patent. Indeed, the Examiner did
not object to this amendment, even though this particular amendment to Figure 1 was explicitly pointed
out.
                                                      5
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 11 of 37




          2.         Overview of Operation

        The disclosed embodiments refer to three modes of operation in reference to Figures 1A to 1C.

Turning first to Figure 1A, the downhole apparatus 10 is placed above a pump (not shown).




         (Normal Pumping)                 (Pump Shutdown)                     (Pump Restart)

When the ESP is pumping during normal operations, the upward flow of fluid and solid particles enters

the lower throughbore via lower opening 24. Id. at 6:21-40. The upward flow continues until it reaches

the first flow [region / path] 28a. Id. Some of the flow will then split from the first flow [region / path]

28a and enter the second flow [region / path] 28b via the vents 33. Id. In other words, upward flow in

the first flow [region / path] 28a induces or causes upward flow in the second flow [region / path] 28b.

This split (or induced) flow continues moving up the remaining length of the second flow [region /

path] 28b until it reaches the upper throughbore and then exits the tool via upper opening 22. Id. Some

of the flow entering the bottom of the first flow [region / path] 28a will not split, but instead will flow

through the entire first flow [region / path] 28a and cause the flow diverter valve 34 to open so that


                                                     6
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 12 of 37




fluid can escape out of the top of the inner tube and reach the upper throughbore. Id. Thus, the upward

flow from the lower throughbore splits into a first flow [region / path] 28a and second flow [region /

path] 28b and then rejoins at the upper throughbore, where it exits out the upper opening (22).

        In reference to Figure 1B, once the ESP shuts down the upward flow stops. Id. at 6:41-65. This

allows the diverter valve 34 to close by gravity, preventing any downward flow from entering the first

flow [region / path] 28a through the valve seat 36. Id. Fluid and solid particles above the tool 10

continue to flow downwardly by gravity until they enter the upper throughbore via upper opening 22.

Id. This downward flow is then diverted away from the first flow [region / path] 28a and into the

second flow [region / path] 28b by the diverter valve 34. Id. As the diverted solid particles continue

flowing downward with the fluid or by gravity, the filter (e.g., mesh 31 and/or vents 33 that are

sized/shaped to filter) limit the passage of sand from the second flow [region / path] 28b into the first

flow [region / path] 28a. Id. The filtered solids then collect in the second flow [region / path] 28b,

which acts as a container for collecting solid particles until the pump restarts. Id.

        Turning now to Figure 1C, once the pump is restarted the upward flow begins again. Id. at

6:66-7:17. The upward flow enters the lower throughbore via lower opening 24 and then travels to the

first flow [region / path] 28a. Id. Some of the flow will split into the second flow [region / path] 28b

from the first flow [region / path] 28a via the vents 33 in the inner tubular wall. Id. This induced flow

progressively carries the collected or filtered solid particles from the second flow [region / path] 28a

to the upper throughbore and out the upper opening 22. Id. This is what the patent refers to as the

innovative “self-cleaning” or “washing” feature, which allows the tool to fully clear or wash out all

collected sand so that the tool can be used for unlimited pump shutdown/restart cycles. Id. at 4:41-46;

7:16-17. Some of the upward flow entering the first flow [region / path] 28a will also travel the length

of the entire first flow [region / path] 28a until it reaches the flow diverter valve 34. Id. at 6:66-7:17.



                                                     7
           Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 13 of 37




The pressure exerted on the valve 34 by the flow causes the valve member 38 to lift off the seat valve

seat 36, allowing the flow to exit out the top of the first flow [region / path] 28a. Id.

           The Patents further explain a novel aspect of the tool, namely the ability to relieve back pressure

created by sand plugs. Id. at 7:3-7, 23-24. Unlike conventional sand plugging situations, the placement

of the openings in the inner tubular (e.g., the vents 33 and the opening in the flow diverter) allows fluid

to escape through the upper portion of the first flow [region / path] 28a even when solids are collected

high in the second flow [region / path] 28b. Thus, even though the collected solids in the second flow

[region / path] 28b partially restrict flow through the tool by blocking lower vents 33 in the inner

tubular 26, the pressure caused by this restriction is reduced (or relieved) because first flow [region /

path] 28a provides an alternative route for fluid flow to the upper tubular vents 33 and flow diverter

34 located above the vents blocked by solids.

    III.           Litigation History of the Patents

           A.      The 2016 Patent Suit

           In late 2016, the ‘435 Patent was asserted against ESP Completion Technologies, LLC

(“ESPCT”) by Multilift Wellbore Technology, which was acquired by the parent company of Forum

during the litigation. At the time, the ‘435 Patent was the only Patent-in-Suit that had issued. Judge

Rosenthal of the Houston Division of the Southern District of Texas presided over that case.

           In February 2018, Judge Rosenthal issued a claim construction ruling construing the then-

disputed terms, including several terms in dispute in this case (e.g., flow diverter). See Multilift

Wellbore Tech. v. ESP Completion Techs., LLC, No. H-17-2611, 2018 U.S. Dist. LEXIS 25630, 2018

WL 925062 (S.D. Tex. Feb. 16, 2018). Shortly after that ruling issued, an agreed motion to dismiss

was entered. For the convenience of the Court, a copy of Judge Rosenthal’s opinion is attached as

Exhibit 6.

           B.      The 2018 Patent Suit

                                                       8
            Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 14 of 37




            In late 2018, Forum asserted the ‘435 Patent against Progevity Oilfield Systems, LLC

(“Progevity”). See Forum US, Inc. v. Progevity Oilfield Systems, LLC, No. 4:18-cv-4094, Dkt. 1 (S.D.

Tex. 2018). At the time, the ‘435 Patent was still the only Patent-in-Suit that had issued. The same day

the complaint was filed Forum moved for a preliminary injunction and Progevity immediately shut

down its website, vanishing without a trace. Id. at Dkt. 12. Judge Hughes of the Southern District of

Texas, Houston Division then entered a permanent injunction after Progevity failed to make an

appearance. Ex. 7. Thus, there were no claim construction rulings in that case.

      IV.          Arguments and Authority

            A.     first flow path / second flow path (All Patents, passim)

                        Forum                                                 Defendant
    Plain and ordinary meaning                          first flow path: a flow path through the body that passes
                                                        through the first flow region, but does not pass through
                                                        the second flow region / second flow path: a flow path
                                                        that passes through the second flow region

            The proposed construction would improperly limit the claims in two key ways. First, it would

require the “first flow path” to completely extend from the lower opening to the upper opening (by

virtue of the language “through the body”). Second, it would prevent the first flow path from venting

fluid into the second flow path and instead require fluid to exit the very top of the first flow path (by

virtue of the language “does not pass through the second flow region”). There is no basis for imparting

these limitations, or any others (e.g., “flow regions”), into the claims.

            The Patents use the term “path” in a manner consistent with common, everyday parlance to

refer to a “route.”7 Thus, the phrase “first flow path” simply refers to one route for flow and the phrase

“second flow path” simply refers to another route for flow. This understanding is also consistent with




7
  See e.g., Ex. 8 at 1 (defining as “a route or track between one place and another”); Ex. 8 at 12 (defining as “a
route, course, or track along which something moves”); Ex. 8 at 20 (defining as “the route or course along which
something travels or moves”); Ex. 8 at 28 (showing “route” is a synonym for “path”).
                                                        9
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 15 of 37




Defendant’s proposal for “[first / second] flow path between…,” where Defendant uses “route” in

place of “path.” Infra at 12.

        The specification uses these terms consistent with this common meaning. The

Patents teach in reference to Figure 1 (right) that the inner tubular 26 “divides” the

throughbore into elements 28a and 28b. Ex. 1 at 6:7-9. Element 28a is referred to as a

“first flow path,” which is clearly a flow route inside the inner tubular. Id. at Abstract,

10:14. Element 28b is referred to as a “second flow path,” which is a different flow route

in the space 30 around the inner tubular 26. Id. Abstract, 10:13-15. When flow enters

the lower throughbore via opening 24, the upward flow splits between the first flow path

28a and second flow path 28a and then rejoins at the upper throughbore and exits the

tool via opening 22. Thus, these terms simply refer to two routes for fluid flow. The

plain claim language sufficiently captures this meaning. Substituting “route” would be

nothing more than an exercise in redundancy. United States Surgical Corp. v. Ethicon,

Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997) (“[Claim construction] is not an obligatory exercise in

redundancy.”).

        Defendant does not construe “flow path,” instead repeating the term verbatim and then

proceeding to arbitrarily add limitations to the claims. See K-2 Corp. v. Salomon S.A., 191 F.3d 1356,

1364 (Fed. Cir. 1999) (“Courts do not rewrite claims; instead, we give effect to the terms chosen by

the patentee.”). Both constructions should be rejected for this reason alone, but there are other glaring

defects as well.

        The proposed construction would limit the “first flow path” to a “flow path through the body.”

The term “through” was carefully selected to require the first flow path to extend completely from the

lower opening to the upper opening of the body. As shown above, neither the first flow path 28a nor



                                                   10
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 16 of 37




the second flow path 28b completely connect the lower opening 24 to the upper opening 22.

Declaration of John Bearden (hereinafter, “Bearden Decl.”) ¶¶ 14-16. Rather, the flow paths 28a and

28b merely reside in the space separating the lower opening 24 and upper opening 22 without fully

connecting them. Id. ¶ 16. Thus, Defendant’s proposal cannot be correct because it is inconsistent with

the specification. It is worth noting that Defendant also attempts to expressly impart this “connecting”

requirement into the phrase “[first / second] flow path between the upper opening and the lower

opening in the body.” The proposed construction for “first flow path” here should also be rejected for

the many other reasons discussed with respect to that phrase. Infra at 12-14.

        The proposal for “first flow path” would also require that it “does not pass through the second

flow region.” This language seeks to preclude flow from passing from the first flow path to the second

flow path via vents in between the two flow paths, eliminating the critical self-cleaning feature of the

claimed invention. See Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296, 1306 (Fed.

Cir. 2011) (“To disavow claim scope, the specification must contain ‘expressions of manifest exclusion

or restriction, representing a clear disavowal of claim scope.’”) (quoting Epistar Corp. v. Int’l Trade

Comm’n, 566 F.3d 1321, 1335 (Fed. Cir. 2009)). Instead, the proposed construction would arguably

require that fluid exits only out the top of the first flow path, and not out vents or openings between the

two flow paths. However, in the disclosed embodiments, fluid is not required to flow from the bottom

of the first flow region 28a to the top of the first flow region 28a. Figure 1A shows that upward flow

can enter into the lower end of the first flow path 28a and then quickly split into the second flow path

28b via vents 33 in a lower half of the inner tube 26. Ex. 2 at 6:28-31. Thus, fluid flow in the first flow

path can take a shorter route in the inner tube 26 to reach the second flow path 28b via the vents. The

ability of fluid to vent from the first flow path to the second flow path is important, as this is the flow

that allows the tool to self-clean collected solids from multiples areas of the second flow path 28b. The



                                                    11
           Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 17 of 37




proposed construction would read this self-cleaning feature out of the claims.

          Additionally, inclusion of the word “through” in “through the [first / second] flow region” is

improper. It is merely another attempt to require the flow paths to completely connect one thing to

another, which is again inconsistent with the specification. Moreover, there is no basis requiring a “first

flow region” or “second flow region” as part of either construction, as the inventor clearly knew how

to recite those terms in the claims when desired. See e.g., Ex. 3, Cl. 25; Ex. 4, Cl. 27.

          Lastly, the proposed construction here is inconsistent with Defendant’s proposal for the phrase

“[first / second] flow path between.” For that phrase, Defendant agrees that “path” simply refers to a

“route” but then inexplicably proposes an entirely different construction here.

          B.       [first/second] flow path between the upper opening and the lower opening in the
                   body (‘435 Patent, Cl. 1; ‘151 Patent, Cls. 1, 24)

                          Forum                                                    Defendant
    a [first/second] flow path between the upper opening and [first] / [second] route through the body
    the lower opening in the body, where the [first/second] connecting the upper opening and the lower
    flow path is not required to extend from the upper opening
    opening to the lower opening but can instead reside at
    any point separating the upper and lower opening

          The parties’ dispute centers on the meaning of “between,” which is the same dispute previously

resolved by Judge Rosenthal. Forum’s proposed construction was adopted verbatim. Ex. 6 at 23.

          The term “between” is a commonly used term in everyday parlance; it is neither a term of art

nor technical in nature.8 The following figures provide conceptual examples of an arrow “between”

two points that fall within the ordinary meaning of between and that any juror would easily understand:




8
 See e.g., Ex. 9 at 1 (defining as “in the space that separates (two things or people)”); Ex. 9 at 6 (defining as “in
or into the space that separates two places, people, or objects”); Ex. 9 at 19 (defining between as “in or along the
space separating two objects or regions”).
                                                        12
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 18 of 37




As shown, “between” encompasses the situation where something resides in the space separating two

points, regardless of whether it does (e.g., example 2) or does not (examples 1, 3 and 4) “connect” the

two points together.

        The usage of “between” in the specification and claims is entirely consistent with this well-

understood meaning. The Patents explain that “[t]he body 12 defines a throughbore 20.” Ex. 1 at 5:57-

58. In other words, the entirety of the space in the body 12 is throughbore. The Patents then explains

“inner tubular 26 divides the throughbore 20 into a first flow region 28a on the inside of the tubular

and a second flow region 28b in an annular space 30 between the inner wall of the housing 16 and the

inner tubular 26.” Id. 6:6-10. The Patents clearly identify elements 28a as a “first flow path” and

element 28b as a “second flow path.” Id. at Abstract (“First (28a) and second (28b) flow paths are

provided between the upper opening (22) and the lower opening (24) in the body….”); see also Id. at

10:12-16 (“…first flow path 28a and the second flow path 28b…”); Bearden Decl. ¶ 14. In Figures

1A-1C, neither of these two flow paths extends from the lower opening 24 to the upper opening 22.

Bearden Decl. ¶¶ 15-16.

        In addition to these clear teachings, nothing in the Patents refers to the area above or below the

inner tube as either a “first flow path” or “second flow path.” Id. ¶ 15. In fact, the Patents state that the

second flow path does not connect to the lower opening 24. Id. (citing Ex. 2 at 6:32-34 (“Here it should

be noted that there is no direct flow path from the lower opening 24 to the second flow region which

does not pass through the first flow region.”). For these reasons, this phrase only needs construction to

make clear “between” does not require “connecting” the upper and lower openings together.

        Defendants’ proposed construction makes two material changes to the original claim

language—it replaces the word “between” with the word “connecting” and requires the flow paths to

go “through” the body. Under that proposal, the claim would require the first and second flow paths to



                                                     13
        Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 19 of 37




extend completely from the lower opening to the upper lower opening. In other words, Defendants

proposal is intended to improperly limit between to “Example 2” above, to the exclusion of all others.

        First and foremost, Defendant’s proposal is wrong because it would exclude every

embodiment. The Patents clearly teach that neither the first flow path 28a nor the second flow path

28b “connects” the upper and lower openings. see Vitronics Corp. v. Conceptronic Inc., 90 F.3d 1576,

1584 (Fed. Cir. 1996) (a construction that excludes preferred embodiments “is rarely, if ever, correct.”).

        That “between” is broader than “connecting” is further confirmed by comparing statements in

the specification. The specification states “[f]irst (28a) and second (28b) flow paths are provided

between the upper opening (22)” and “there is no direct flow path from the lower opening 24 to the

second flow region….” Ex. 1 at 6:37-38. This shows that the patentee knew how to use “from” to

describe two things connected together (e.g., example 2 above) and “between” when intending to

convey that something resides in the space separating two points (e.g., all four examples above).

        Judge Rosenthal adopted Forum’s construction and rejected the position proposed by

Defendant here, finding that “[a]s used in this ‘435 Patent claim, ‘between’ means an area or space

within the distance separating the upper and lower opening.” Ex. 6 at 22-23. She explained that “[t]he

second flow path need not be connected to the lower opening because fluid can still flow through the

apparatus via the first flow path” and that, “[e]ven if the first flow path connects the upper and lower

openings of the apparatus. . . , the Patent makes clear that the second flow path does not require this

connection.” Id. at 23. For these reasons, Defendant’s proposal should be rejected.

        C.      [first /second] flow region (‘152 Patent, Cl. 25; ‘571 Patent, Cls. 27, 45, 50, 52)

                    Forum                                                 Defendant
 Plain and ordinary meaning                          first flow region: the area inside of the tubular

 To the extent the Court believes a construction     second flow region: annular space between the
 may aid the jury, “[first / second] area through    inner wall of the outer tubular and the inner
 which fluids, and if present, solids flow”          tubular


                                                    14
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 20 of 37




        Defendant’s proposal would rewrite the claims based on the preferred embodiments, importing

several structural features (e.g., “inner tubular,” “annular space”) into terms consisting of commonly

used words. However, the Patents use the term “flow region” to simply refer to an area through which

flow occurs.9 In fact, Defendant agrees that “region” means “area,” at least with respect to “first flow

region.” In reference to the preferred embodiments, the Patents teach that “the inner tubular 26 divides

the throughbore 20 into a first flow region 28a on the inside of the tubular and a second flow region

28b in an annular space 30 between the inner wall of the housing 16 and the inner tubular 26.” Ex. 2

at 6:2-5. Thus, the Patents simply use “flow regions” to refer to two distinct areas of the tool through

which fluid and/or solids flows. No construction is necessary.

        Defendant’s proposal would require the first flow region to be inside an inner tubular and the

second flow region to be in the annular space around the inner tubular. The Patents are not so limited,

as they expressly contemplate different arrangements of the flow regions. Ex. 2 at 10:36-42. For

example, claim 50 of the ‘571 Patent would encompass an embodiment of the invention where solids

are collected in an inner tubular and fluid is vented into the inner tubular from the annular space. In the

context of that claim, the annular space would then provide a first flow region and the inner tube would

provide a second flow region. Defendant’s proposal would exclude this variation of the invention by

linking structure from the preferred embodiments to these terms.

        Claim differentiation further disproves Defendant’s proposal. Claim 25 of the ‘152 Patent

recites “the inner tubular comprising a wall that separates a first flow region on the inside of the inner

tubular from a second flow region in an annular space.” There would be no need for the claims to

expressly add these structural requirements if they were inherently present. Claim 50 of the ‘571 Patent



9
  See e.g., Ex. 10 at 1 (defining “region” as “an area or division…”); Ex. 10 at 5 (“a region is an area,” “a
region is any space that is distinct from another area”); Ex. 10 at 9 (showing “area” is synonym for
“region”).
                                                     15
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 21 of 37




further proves this point, as it recites the disputed terms without any further structural limitations.

        Lastly, Defendant’s proposed constructions violates the “well-established” claim construction

principle that “claim terms are to be construed consistently throughout a patent.” Phil-Insul Corp. v.

Airlite Plastics Co., 854 F.3d 1344, 1359 (Fed. Cir. 2017). On one hand Defendant proposes the “first

flow region” is an “area,” while on the other proposing that the “second flow region” is an “annular

space.” These are inconsistent interpretations of the same claim term.

        D.      flow diverter (All Patents, passim)

                      Forum                                                Defendant
             Plain and ordinary meaning              a valve or other mechanical device at the top of the first
                                                     flow region that changes position to modify the flow
                                                     paths through the body

        The proposed construction would limit “flow diverter” to a mechanical device that “changes

position to modify the flow paths through the body.” In other words, the construction would require

“flow diverter” to having moving parts that cause a change in the direction of flow. If adopted, this

construction would exclude a fixed flow diverter cap (i.e., a flow diverter with no moving parts). There

is no legitimate basis for excluding these types of flow diverters, which are one of the most basic and

well-known types of flow diverter in the industry.

        A person having ordinary skill in the art would understand “flow diverter” to refer to a class of

well-known and commonly used mechanical (i.e., machined)10 devices that divert flow, including

diverter valves and fixed diverters without any moving parts that rely on their size, shape and/or

placement to diverter flow. Bearden Decl. ¶ 18. This is consistent with the expert testimony offered in

the 2016 litigation, including by the infringer’s own expert Dr. Gary Wooley, who testified that the:

(1) term flow diverter has “been around the oil industry for a long time . . . And in a variety of ways;”


10
  See Ex. 21 at 4 (defining “mechanical” as “made, performed or operated by or as if a machine or
machinery”); Ex. 21 at 6 (defining as “operated or produced by a mechanism or machine”) (“made or
operated by a machine”); Ex. 21 at 12 (“working or produced by machines or machinery”).
                                                    16
        Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 22 of 37




(2) that “there’s lots of flow diverters in [the] oilfield;” (3) that in the context of downhole pumps he

has seen that term used to connote “valves and things like that;” and (4) that it is “not an uncommon

term. It’s used in many different applications and many different types of devices.” Ex. 11 at 115:23-

117:11. Dr. Wooley also testified that a simple “Y junction” (i.e., a fixed pipe that splits flow into two

paths) would be considered a flow diverter. Id. at 117:1-11. On direct examination he also testified that

“there are a number of different types of flow diverters that are common in the oil and gas industry,”

including Y-junctions. Ex. 12 at 113:3-17. Thus, both Mr. Bearden and a former infringer’s expert

agree that flow diverter is a broad term that encompasses mechanical diverters with and without

moving parts. Bearden Decl. ¶ 19. This is consistent with the expected testimony of Defendant’s

witness that flow diverter “mean[s] many things in the … industry.” Ex. 16 at 3-4.

        Given these facts, it is unsurprising that Judge Rosenthal rejected ESPCT’s position that “flow

diverter” is a means-plus-function term or that it should be limited to a valve. Judge Rosenthal held

that “flow diverter” refers to “a mechanical diverter that one of ordinary skill in the art would

understand to refer to a class of well-known and commonly used devices that divert flow.” Ex. 6 at 30.

She noted that “[e]xperts on both sides noted common use and understanding of the term in the

industry,” and found that “flow diverter” in the context of the Patents does “not refer to non-

mechanical diverters, such as centrifugal force, electromagnetic force, or chemical agents,” but instead

“covers a broad class of mechanical structures that perform the function of diverting flow.” Id. at 28-

30. Judge Rosenthal found that “[t]he specification does disclose a valve as a flow diverter, but does

not limit a diverter to a valve.” Ex. 6 at 28-29 (citing Ex. 1 at 3:6 (“Preferably, the flow diverter

comprises a valve.”) (emphasis in original)). Thus, a “flow diverter” encompasses fixed flow diverters,

which have no moving parts and instead rely solely on their size, shape, and placement to divert flow.

This is precisely the type of flow diverter used by ESPCT and by Defendant.



                                                   17
        Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 23 of 37




        This understanding of “flow diverter” is consistent with the prior art, which shows that the use

of fixed flow diverters with no moving parts located above a tubular was well-known:

     U.S. Patent No. 6,056,053          U.S. Pat. Pub. 2011/0024119           U.S. Patent No. 8,997,870
 Fluid,         e.g.                 Referring back to                    The annulus
 displacement                        FIGS. 2A and 2B, the                 6 is open to
 fluid, is flowable                  debris sub 202 is                    upward oil
 through the bore                    coupled to a lower end               and gas flow
 18 of the cap 16                    of the ported Sub 203                to the
 to enter into a                     and houses a suction                 surface and
 bore 22 of a fluid                  tube 204, a flow                     downward
 diverter 20. The                    diverter 212, and the                water flow to a water injection
 fluid contacts a diverter body 24   screen       214     ....            level indicated by arrows 16 via a
 which directs the fluid away from   Referring also to FIG.               flow diverter or by-pass 17 and a
 the center of a top spool 30 and    5, the suction tube 204 is           by-pass water flow conduit 17" for
 into spaces 26 between ribs 28 of   configured to receive a stream of    discharging water into a level of
 the top spool 30 (see FIG.3) and    fluid and debris from the wellbore   the geological formation at the
 the interior surface of the         and directs the stream through the   bottom of the casing 2. Ex. 15 at
 container. Ex. 13 at 7:55-65.       flow diverter 212. Ex. 14 ¶          5:4-7.
                                     [0042].

See Bearden Decl. ¶¶ 20-23 (explaining these references disclose well-known fixed flow diverters).

        The principle of claim differentiation further confirms that “flow diverter” includes mechanical

diverters without moving parts. See Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374,

1380 (Fed. Cir. 2006) (claim differentiation “refers to the presumption that an independent claim

should not be construed as requiring a limitation added by a dependent claim”). For instance, claim 20

of the ‘151 Patent further limits the “flow diverter” of claim 1 as follows: “wherein at least part of the

flow diverter is movable.” In other words, the “flow diverter” in claim 1 may or may not have moving

parts, whereas claim 20 requires the flow diverter to have at least one moving part (e.g., like a valve).

Defendant’s “construction is thus contrary to the well-established rule that claims are interpreted with

an eye toward giving effect to all terms in the claim” as it would render claim 20 meaningless. See

Digital-Vending Servs. Int’l, LLC v. Univ. of Phoenix, Inc., 672 F.3d 1270, 1275 (Fed. Cir. 2012).

        Defendant’s proposal should also be rejected because it improperly imports other limitations

into the claims in a wholesale fashion. For example, the proposal would require the “flow diverter” to


                                                    18
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 24 of 37




be “at the top of the first flow region.” Yet, many of the claims containing the term “flow diverter” do

not even recite a “flow region,” so inclusion of the term “the first flow region” would render many of

the claims nonsensical at worst and confusing at best. The inventor clearly knew how to require “flow

regions” in the claims when desired. See e.g., Ex. 3, Cl. 25; Ex. 4, Cl. 27. Moreover, there are no words

of manifest exclusion that require the “flow diverter” to be at the top of the first flow region.11

        Lastly, Defendant would require the “flow diverter” to “modify the flow paths through the

body.” However, in the embodiments the valves do not “modify the flow paths.” While the valve 34

determines whether fluid can flow into the very top of the first flow path 28a, neither the first nor

second flow path is “modified” by its operation. Ex. 2 at 2:66-3:2 (“[V]alve may be operable to close

the first flow path against flow in a downward direction.”). The valve merely prevents flow from

entering the top of the first flow path; it has no effect on the physical route of either flow path.

        E.      a flow diverter arranged to direct downward flow through the body towards the
                second flow path and away from the first flow path (‘435 Patent, Cl. 1)

                      Forum                                                 Defendant
             Plain and ordinary meaning               a valve or other mechanical device at the top of the first
                                                      flow region that is operable to be moved so that
                                                      downward flow through the body is prevented from
                                                      flowing to the first flow path

        For the reasons discussed above, the term “flow diverter” needs no construction and

Defendant’s proposal for that term should be rejected. Supra at 16-19. The notion of “operability”

should also be rejected for the same reasons, as it is merely a different way of trying to limit the claim

to more complex flow diverters with moving parts. With respect to the remainder of the proposed

phrase, no construction is required, as it consists of commonly used words that a POSITA and jury

would easily understand. The Patents provide clear, non-limiting examples of a flow diverter “arranged


11
   The proposed construction would exclude from the scope of the claims a flow diverter placed at a point
slightly below the top of the inner tube. While such a design may not be as effective as that of the disclosed
embodiments, the primary benefits of the invention would still be realized.
                                                     19
        Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 25 of 37




to direct downward flow through the body towards the second flow path and away from the first flow

path” consistent with this understanding. See e.g., Ex. 2 at 6:41-65.

        The proposed construction should also be rejected because it is inconsistent with the disclosed

embodiments. It would require that the flow diverter “prevent” downward flow “from flowing to the

first flow path.” Yet, even when the valve 34 is closed in the disclosed embodiments fluid can still flow

into the first flow path 28a by passing through the second flow path 28b and through the vents 33 in

the inner tubular 26. Thus, flow is not “prevented” from moving into the first flow path by the valve.

        F.      diverting / divert / been diverted (‘151 Patent, Cls. 34, 37; ‘152 Patent, Cl. 29)

                      Forum                                               Defendant
             Plain and ordinary meaning             a flow diverter changing the path a fluid or solid would
                                                    otherwise take

        The proposed construction would impart the structural requirement of a “flow diverter” into

this simple and widely understood method step even though the term “flow diverter” is not recited.

Setting aside the issue with Defendant’s construction of “flow diverter,” the proposal should be

rejected for several additional reasons.

        For one, the Patents use the term “divert” in accordance with its well-known and commonly

understood meaning—i.e., to cause something to change direction.12 The Patents teach that downward

moving flow can be “diverted” from a first flow path 28a to a second flow path 28b. See Ex. 2 at 6:52-

55 (“the fluid is diverted into the second flow region 28b…. [S]ands entrained in the fluid are also

diverted into the second flow region 28b.”); Id. at 6:62-64 (“Solid particles flowing in the fluid are

diverted away from the first flow region 28a….”); Id. at 9:22-23 (“Fluids and/or entrained solids and

sand flow … are diverted to the second flow region 28b.”). Thus, the term “divert” in the specification


12
  See e.g., Ex. 17 at 1 (defining “divert” as “to cause something or someone to change direction”); Ex. 17
at 13 (defining as “to turn from one course or use to another”); Ex. 17 at 23 (defining as “to make
somebody/something change direction”); Ex. 17 at 26 (defining as “to make something move or travel in a
different direction”).
                                                   20
        Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 26 of 37




simply refers to the change of direction of downward flow. Construction here involves no “more than

the application of the widely accepted meaning of commonly understood words” and no construction

is necessary. Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005).

        The proposed construction, if adopted, would improperly import a limitation into the claims

based solely on the preferred embodiments. See Superguide Corp. v. DirecTV Enterprises, Inc., 358

F.3d 870, 875 (Fed. Cir. 2004) (“[A] particular embodiment appearing in the written description may

not be read into a claim when the claim language is broader than the embodiment.”). Of course, there

are exceptions to this general rule, such as when the patentee acts as his or her own lexicographer or

when the patentee disavows or disclaims the full scope of a claim term in the specification. Phillips,

415 F.3d at 1316. Neither exception exists here. See Woodrow Woods & Marine Exhaust Sys., Inc. v.

Deangelo Marine Exhaust, Inc., 692 F.3d 1272, 1283 (Fed. Cir. 2012) (“The specification need not

describe every embodiment of the claimed invention … and the claims should not be confined to the

disclosed embodiments—even when the specification discloses only one embodiment….”). Therefore,

importing this structural requirement into the claims would be improper. See Epcon Gas Sys. Inc. v.

Bauer Compressors, Inc., 279 F.3d 1022, 1032 (Fed. Cir. 2020) (“district court improperly imported

language from the specification into the claim” by importing structural limitations into the step of

“venting” where “[t]he method ... does not mention structure by which the ‘venting’ is to be

performed”); see also DSW, Inc. v. Shoe Pavilion, Inc., 537 F.3d 1342, 1348 (Fed. Cir. 2008) (holding

“it was improper for the trial court to import limitations from the apparatus and system claims into the

method claims”); Polycom, Inc. v. Codian Ltd., 2007 U.S. Dist. LEXIS 97892, at *68 (E.D. Tex. Oct.

19, 2007) (“[T]he claim is a method claim and the claim language does not require any particular

structure.... Therefore, the Court will not import a structural requirement into the method claim.”).

        The proposed construction is also contradicted by the principle of claim differentiation. For



                                                   21
        Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 27 of 37




example, claim 29 of the ‘152 Patent recites “A method of clearing sand from a downhole production

apparatus comprising a body, an inner tubular in the body, a flow diverter ... the induced flow in the

annular space carries away solid particles that have been diverted into, and collected by, a lower half

of the annular space.” If, as Defendant proposes, the term “divert” requires a “flow diverter” then there

would be no need to separately recite a “flow diverter” in the same method claim. Defendant’s

proposed construction would render the separate recitation of “flow diverter” in claim 29 meaningless.

Indeed, the fact that most claims recite a “flow diverter” and others do not, further demonstrates that

the patentee understood how to require that structure when desired.

        The proposed construction would also arguably convert these claims into mixed apparatus-

method claims. The proposed construction does not recite “changing the path by a flow diverter,” but

instead wholesale imports the structural apparatus of a “flow diverter.” This proposal arguably results

in the claim “[r]eciting both an apparatus and a method of using that apparatus” which “renders a patent

claim indefinite.” IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005).

        Lastly, Defendant’s proposal would make the claims at issue confusing, because some do not

even recite a “path.” For example, claim 29 of the ‘152 Patent does not recite a “[first / second] flow

path,” but instead defines the invention in terms of an “inner tube” and “annular space.” Thus, reference

to “the path” injects ambiguity into the claims.

        G.      directing downward flow of fluid and/or entrained solids to a second flow path
                in the body (‘435 Patent, Cl. 18)

                   Forum                                               Defendant
         Plain and ordinary meaning             a flow diverter at the top of the inner tube that is
                                                operable to move when the pump ceases operation so
                                                that downward flow through the body flows [to] [sic]
                                                a second flow path instead of the first flow path
        This proposal rewrites the claim by requiring numerous structures recited nowhere in the claim,

including a “flow diverter” that is “operable to move” located “at the top of the inner tube.” However,



                                                   22
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 28 of 37




this phrase needs no construction because the Patents use the term “directing” in a manner consistent

with its common and widely accepted meaning, which is obviously broader than the proposed

construction.13 Defendant’s attempt to import a “flow diverter” and the notion of “operability” into this

method claim step should also be rejected for all of the reasons discussed with respect to the disputed

term “divert” and “flow diverter.” Supra Sections IV.D-F.

        H.       wall of the tubular (‘571 Patent, Cl. 27) / an inner tubular wall separating the
                 first flow region from the second flow region (‘571 Patent, Cl. 50)
                Forum                                             Defendant
      Plain and ordinary meaning         the tubular comprises a solid surface / the solid surface of the inner
                                         tubular separating the first flow region from the second flow region

        The parties’ dispute centers on the meaning of “wall” for both of these terms. “Wall” has a

well-known and widely accepted meaning as a physical barrier that separates one thing from another.14

In the context of the disclosed embodiments, the barrier is the side of the inner tubular 26 that divides

the throughbore into the first flow [region / path] 28a and the second flow [region / path 28b]. Given

that the specification uses the term “wall” in accordance with its common meaning, and that the jury

will have no difficulty understanding this term, no construction is necessary.

        The proposed construction should be rejected because it would require the “wall” to have a

“solid surface.” This runs contrary to the disclosed embodiments, because “solid” is defined in many

dictionaries to preclude holes or openings.15 Yet, every single depicted embodiment has multiple vents


13
  See e.g., Ex. 18 at (defining “directing” as “to aim something in a particular direction or at particular
people”); Ex. 18 at 20 (defining as “to aim something at a particular person or thing”); Ex. 18 at 23 (defining
“direct” as “to cause to move in a certain direction or toward a certain object”).
14
  See Ex. 19 at 3 (defining “wall” as “a vertical structure that divides or encloses something”); Ex. 19 at
17 (defining as “the side of something with an empty space inside, for example a box or a pipe”); Ex. 19 at
25 (defining as “something that separates one thing from another…”).
15
   See e.g., Ex. 20 at 1 (defining “solid” “as “without openings or breaks; a solid wall”); Ex. 20 at 9
(defining as “not interrupted by a break or opening // a solid wall”); Ex. 20 at 23 (defining as “completely
hard or firm all through an object, or without any spaces or holes”); Ex. 20 at 37 (defining as “[n]ot hollow
or containing spaces or gaps.”); Ex. 20 at 43 (defining as “solid object or mass does not have a space
inside it, or holes or gaps in it”).
                                                      23
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 29 of 37




or holes in the inner tubular 26 wall. As such, this proposal makes no sense in the context of the Patents.

Additionally, none of the Patents mention or discuss a “solid surface,” or provide any detail or

discussion with respect to the structural characteristics (e.g., thickness, material, frame) of the inner

tubular wall. The word “solid” is only used in the Patents in reference to “solid particles,” not walls.

Thus, there is no basis for imparting the nebulous notion of a “solid surface.” It adds ambiguity. For

instance, is a wall “solid” if it has many vents or openings?

        I.    at least one further vent in an upper half of the inner tubular (‘152 Patent, Cl. 29)

                      Forum                                               Defendant
             Plain and ordinary meaning                                    Indefinite

        The relevant claim recites “one or more vents arranged between a lower half of a side wall of

the inner tubular and a lower half of the annular space.” In reference to the embodiments of Figure 1A

and Figure 9 (annotated below), this could include any of the vents (33) in a lower half of inner tubular

(26) or the vent slots (186) in inner tubular (182). The claim also recites “at least one further vent in an

upper half of the inner tubular.” Of course, this could refer to any of the vents (33) in the upper half of

the inner tubular (26) or the vent slots (186) in the upper half of the inner tubular (182). A POSITA

would have no difficulty discerning the scope of this claim. Bearden Decl. ¶¶ 34-35.




                                                    24
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 30 of 37




        Forum suspects Defendant may argue that this phrase is indefinite by arguing that “further”

connotes some sort of unknowable spatial relationship. However, a POSITA would understand that

the term “further” simply means “additional.” Bearden Decl. ¶ 36. The Patents routinely use the term

“further” to mean “additional.” See Ex. 2 at 8:19-20 (“there is shown a further alternative embodiment

of the invention”); 9:50-51 (“and in further alternatives, a wire mesh screen or filter may be provided

over the slots”); 9:53 (“FIG. 10 shows a further alternative embodiment”). Other claims also use the

term “further” to simply mean “additional;” none use the term to connote a spatial relationship. See

e.g., id. at cl. 1 (“further configured to be installed above a downhole pump”), cl. 34 (“The method as

claimed in claim 34, further comprising”); Ex. 3 at cl. 8 (“further assisting with carrying collected

solids away”); Ex. 4 at cl. 50 (“the induced flow further causing collected solid particles”). For these

reasons, the disputed phrase is definite.

        J.      relieve back pressure (‘152 Patent, Cls. 3, 22)

                              Forum                                             Defendant
 Plain and ordinary meaning                                                       Indefinite

 To the extent the Court believes a construction may aid the
 jury, “reduce pressure that restricts upward flow”

        There is nothing indefinite about “relieving back pressure.” The relevant claims recite:

      The apparatus of [claim 1 / claim 20], further comprising at least one further vent in an
      upward section of a wall of the inner tubular, wherein the at least one further vent helps
      relieve back pressure caused at least in part by solid particles collected in the annular space.

The specification teaches that solids collect in the second flow path. Ex. 2 at 6:57-65. These collected

solids will stack and plug at least some of the vents 33 in the inner tubular 26. Id. at Fig. 2 (showing

solids building in second flow path 28b). When this blockage occurs, the amount of fluid that can flow

through the tool 10 is reduced or restricted. Bearden Decl. ¶¶ 25-26. The greater the restriction, the

more back pressure builds up in the system. Id. ¶ 26. This increased back pressure is a result of the

pump reducing its flowrate but increasing output pressure. Id. In other words, the pump will push a

                                                     25
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 31 of 37




reduced volume of fluid through less available flow space at a higher pressure. Id. By placing at least

one vent in an upper section of the inner tubular, upward flow can still flow from the first flow path to

the second flow path even when the vents beneath are plugged with solids. Id. ¶ 27. Thus, a POSITA

would understand that placement of this additional vent relieves back pressure that would otherwise

exist if the lower vents are blocked and no additional vent existed. Id. The Patents specifically discuss

this concept of relieving back pressure. Id. (citing Ex. 2 at 7:3-7; Id. at 7:22-24). In view of the above,

Defendant’s position that his term is indefinite should be rejected. To the extent the Court believes that

clarification may assist the jury, Forum has proposed a construction that merely clarifies the ordinary

meaning of this phrase, which is consistent with the well-known meaning of “back pressure.”16

        K.       if fluid cannot flow (‘152 Patent, Cls. 2, 4, 21, 24, 27, 28; ‘571 Patent, Cls. 2, 4,
                 15, 17)

                       Forum                                             Defendant
             Plain and ordinary meaning                                  Indefinite

        This phrase relates to the concept of “relieving back pressure” discussed above and is definite

for similar reasons. All claims with the phrase “if fluid cannot flow” impart similar limitations, namely

that there is at least one opening/vent/passageway that is placed higher in the claimed tool than a

previously recited opening(s)/vent(s)/passageway(s). This higher opening/vent/passageway allows

upward flow to exit the opening in the top of the tool even if the flow cannot pass through a previously

recited openings/vents/passageways due to blockage by solids.

        Claim 4 of the ‘152 Patent provides one example of this:

      The apparatus of claim 1, further comprising at least one opening in the flow diverter,
      wherein the at least one opening permits fluid flowing upwardly in the inner tubular to reach
      the upper opening in the body even if fluid cannot flow upward through the one or more
      vents in the wall of the inner tubular due to an accumulation of collected solid particles.

16
   See e.g., Ex. 22 at 1 (IAD Lexicon defining “backpressure” as “pressure resulting from restrictions to
fluid flow downstream”); Ex. 22 at 7 (Schlumberger Oilfield Glossary defining as “pressure within a system
caused by fluid friction or an induced resistance to flow through the system”); Ex. 22 at 9 (defining as
“opposition to flow of a liquid or gas due to friction, inertia, gravity, or other cause”).
                                                    26
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 32 of 37




In other words, claim 4 further requires the “flow diverter” from claim 1 to have at least one opening,

which allows upward flow to reach the upper opening in the body even if all of the inner tubular vents

are blocked by sand. Bearden Decl. ¶¶ 30-31. This ensures that even if upward flow cannot pass from

the inner tubular to the annular space because the vents are blocked by collected sand, the flow can

still escape out the opening in the flow diverter and exit the tool. This helps relieve back pressure. Id.

        Claim 27 of the ‘152 Patent also provides an example of the definite nature of this claim term:

      The apparatus of claim 25, comprising at least one further vent in an upward section of a
      wall of the inner tubular, wherein the at least one further vent permits fluid flowing upwardly
      in the inner tubular to reach the upper production string tubing even if fluid cannot flow
      upward through the one or more vents in the lower part of the wall of the inner tubular due
      to an accumulation of collected solid particles.

In other words, this claim further limits claim 25 by requiring an additional vent in an upper section of

the inner tubular so that upward flow can still exit the tool even if the one or more vents in a lower part

of the inner tubular are blocked by solid particles. Id. ¶ 32. In view of the above, the phrase “if fluid

cannot flow” is definite; a POSITA would understand it to simply refer to the inability of fluid to flow

through the vent/opening/passageway due to sand blockage. Id.

        L.      the filter comprises one or more vents (‘151 Patent, Cl. 25)

                      Forum                                              Defendant
             Plain and ordinary meaning             holes in a tubular wall having a wire mesh or screen
                                                    over the holes on an outer surface of the wall.
                                                    Alternatively, indefinite and/or lack of
                                                    written description.

        The proposed construction would improperly limit this phrase to a single embodiment

disclosed in the specification, where a screen or mesh is overlaid over vents in a tubular wall. However,

the Patents use the terms “filter” and “vents” consistent with their common, well-understood meaning




                                                    27
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 33 of 37




and so limiting the claims in this manner is improper.17 Bearden Decl. ¶ 38.

        The Patents provide several examples of filters and vents. Id. ¶ 39. In reference to Figure 1, the

specification teaches that the inner tube 26 may have vents 33 overlaid with a mesh or screen 31 that

“functions to screen or filter solid particles such as sands from the fluid.” Ex. 2 at 6:57-58. Thus, in

one embodiment a mesh or screen overlays the vents. However, the specification also teaches that a

mesh or screen is not necessary, because vents “may be shaped and/or sized to limit the passage of

sand and/or solid particles therethrough.” Id. at 3:31-33. For example, the specification provides an

example of slots 184 that are “finely cut in the wall 182” of the inner tubular, thereby acting as a filter.

Id. at 9:42-46. Of course, nothing in the specification precludes the use of only a mesh or screen

between the [first / second] flow paths 28a and 28b, in which case the mesh or screen filters downward

flowing solids and vents upward flowing fluid into the second flow path 28b.

        The phrase at issue is set forth in claim 25 of the ‘152 Patent, which depends from independent

Claim 24. Claim 24 recites “a filter between a lower part of the second flow path and a lower part of

the first flow path.” Thus, the “filter” in the independent claim could be, among other things: (1) a

screen or mesh overlaying larger vents; (2) vents that are sized and/or shaped to filter; (3) the

combination of both (1) and (2) (for improved filtering); or (4) only a screen or mesh between the first

flow path and second flow path, in which case the screen both filters downward flowing solids from

moving into the first flow path and vents upward flowing fluid into the second flow path. Bearden

Decl. ¶ 40. Claim 25 recites “wherein the filter comprises one or more vents arranged between a lower



17
   See e.g., Ex. 23 at 2 (defining “vent” as “an opening for the scape of a gas or liquid or for the relief of
pressure”); Ex. 23 at 14 (defining “vent” as “an opening that allows air, gas or liquid to pass out of or into
a room, building, container, etc.”); Ex. 24 at 1 (defining “filter” as “any of several types of equipment or
devices for removing solids from liquids or gases, or for removing particular types of light”); Ex. 24 at 14
(defining “filter” as “a device that is used to remove something unwanted from a liquid or gas that passes
through it”) Ex. 24 at 16 (defining “filter” as “a porous article or mass (as of paper or sand) through which
a gas or liquid is passed to separate matter in suspension”).
                                                     28
         Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 34 of 37




part of the first flow path and the second flow path.” In other words, claim 25 further limits the “filter”

to, for example, vents sized and/or shaped to filter (2 above) or only a screen or mesh that separates

the first flow path from the second flow path (4 above). Id ¶ 41.

        Defendant’s proposal should be rejected for many reasons. For one, Defendant replaces the

word vent with “holes.” But obviously not all “holes” are “vents,” as a vent is merely one type of hole.

Defendant’s proposal also requires the holes to be in a “tubular wall,” but nothing in the Patents limits

the inner structure to a tubular. While the use of an inner tubular is disclosed in the preferred

embodiments, the use of a hollow hexagonal or square shaped inner structure are not precluded. The

requirement of a “wall” should also be rejected, as Defendant has already demonstrated it will attempt

to leverage the nebulous nature of “solid surface” as part of that term.

        Defendant would also require a “wire mesh or screen over the hole [in a tubular wall].” As

explained above, nothing precludes the use of a mesh or screen that both filters solids and vents fluids.

Thus, the claim cannot be limited to a mesh or screen “over” vents or holes. In fact, dependent claim

26 (not claim 25) further limits claim 24 to “wherein the filter comprises a screen or mesh disposed

over one or more vents.” If the inventor had intended to impart this requirement in claim 25, he clearly

knew how. There is also nothing in the specification that limits the mesh or screen to “wire.”

Obviously, other materials can be used for a mesh or filter.

        Defendant would require the “wire mesh or screen” be on the “outer surface” of the inner

tubular wall. Yet, nothing in the specification precludes the mesh from being placed over an inner

surface. This proposed limitation appears to be designed to create a non-infringement or design-around

by excluding from the scope of the claims a filter placed over an inner surface of a tubular.

        M.      the first passageway positioned adjacent a first end of the wall and the second
                passageway positioned adjacent an end opposite of the first end (‘571 Patent,
                Cls. 4, 17)



                                                    29
          Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 35 of 37




                       Forum                                                  Defendant
 Plain and ordinary meaning                            a first vent in the wall at an end of the wall and a second
                                                       vent at an opposite end of the same wall. In the
 To the extent the Court believes a construction       alternative, indefinite and/or lack of written description
 may aid the jury, “the first passageway adjoining a
 first end of the wall and the second passageway
 adjoining an end opposite of the first end”

          The Parties apparently dispute three issues (1) whether the passageway is required to be “in the

wall;” (2) the location of passageway (“adjoining” vs “at”); and (3) whether the passageways must be

in the “same” wall. Defendant’s proposal is wrong on all fronts.

          First, nothing in the plain claim language requires the claimed passageways to be “in the wall.”

In reference to Figure 1A, the “first passageway” could be the opening in the top of the inner tubular

26 at the flow diverter 34, which is obviously adjacent the upper end of the inner tubular but not “in

the wall” of the inner tubular as Defendant would require. Second, Defendant’s proposal that the

passageways must be “at” an end of the wall does not capture the full meaning of “adjacent,” which

simply means adjoining (i.e., next to or joined with).18 To the extent any construction is necessary, it

is only needed to clarify the meaning of “adjacent.” Third, nothing in the plain claim language or

specification requires that the passageways must be in the “same” wall. In reference to Figure 1A, one

passageway could be the passageway through the diverter at the top of the inner tubular, while the

other could be the lowest vent 33 in the inner tubular 26. In other words, the lower passageway would

be in the wall of the inner tubular while the upper passageway would not. For these reasons,

Defendant’s proposal should be rejected. There is no basis for excluding these disclosed embodiments.

     V.          Conclusion

          For the reasons above, Forum requests that the Court adopt its proposed constructions for all

disputed terms and reject Defendant’s improper attempts to improperly narrow the claims.


18
  Ex. 25 at 1 (defining “adjacent” as “adjoining”); Ex. 25 at 2 (same); Ex. 26 at 2 (defining “adjoining” as
“next to or joined with”); Ex. 26 at 5 (same).
                                                       30
Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 36 of 37




August 28, 2020                      Respectfully submitted,

                                     /s/ William C. Slusser
                                     William C. Slusser
                                     Attorney-in-Charge
                                     Texas Bar No. 18514500
                                     Norton, Rose, Fulbright US LLP
                                     Fulbright Tower
                                     1301 McKinney Street, Suite 5100
                                     Houston, TX 77010-3095
                                     Telephone: (713) 651-5500
                                     Facsimile: (713) 651-5246
                                     bill.slusser@nortonrosefulbright.com

                                     J. David Cabello
                                     Texas Bar No. 03574500
                                     Stephen D. Zinda
                                     Texas Bar No. 24084147
                                     Cabello Hall Zinda, PLLC
                                     801 Travis Street, Suite 1610
                                     Houston, TX 77002
                                     Telephone: (832) 631-9990
                                     Facsimile: (832) 631-9991
                                     David@CHZFirm.com
                                     Stephen@CHZFirm.com

                                     ATTORNEYS FOR PLAINTIFF
                                     FORUM US, INC.




                              31
       Case 6:20-cv-00150-ADA Document 25 Filed 08/28/20 Page 37 of 37




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and the Local Rules of the Southern District

of Texas, I certify that a copy of the foregoing document has been served on all counsel of record

via the Court’s CM/ECF system on August 28, 2020.

                                                     /s/ Sherri Brunner
                                                         Sherri Brunner




                                                32
